          Case 1:20-cr-02045-SAB             ECF No. 69        filed 05/18/21      PageID.174 Page 1 of 2
 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON

                                                              for
                                                                                                      May 18, 2021
                                            Eastern District of Washington                                SEAN F. MCAVOY, CLERK




 U.S.A. vs.                 Hammer, Anthony Ray                           Docket No.         0980 1:20CR02045-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW, Linda J. Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Anthony Ray Hammer, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 23rd day of December 2020, under the following
conditions:

Special Condition #11: Defendant shall participate in a program of alcohol monitoring. Defendant shall have with him at
all times, an alcohol monitoring device under the supervision of the United States Probation/Pretrial Services Office.
Defendant shall use the device when instructed, up to six times per day. Defendant shall pay all or part of the cost of the
program based upon ability to pay as determined by the United States Probation/Pretrial Services Office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Hammer is alleged to be in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer test as directed on May 17, 2021, during the 2 a.m. to 4 a.m. time frame.

Conditions of pretrial release were reviewed and signed by Mr. Hammer on December 23, 2020, acknowledging an
understanding of his requirements to include special condition number 11.

On May 17, 2021, this officer reviewed a report via email from Smart Start, the portable Breathalyzer testing program Mr.
Hammer is under, reflecting he failed to submit to his required test as scheduled at 4 a.m. on May 17, 2021. This officer
made contact with Mr. Hammer via text message on May 17, 2021, asking why he missed his Breathalyzer test. According
to Mr. Hammer, he stated "I fell asleep on my couch watching television." Mr. Hammer did not submit another test until 1:04
p.m. on May 17, 2021, which to his credit, was negative. To be noted, Mr. Hammer requested the testing time frame of 2 a.m.
to 4 a.m. as it coincides with his work schedule. This officer asked Mr. Hammer if he needs the 2 a.m. to 4 a.m. time frame
moved as he continues to skip his tests. Mr. Hammer advised he did not need it moved.

                    PRAYING THAT THE COURT WILL ORDER A SUMMONS AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         May 18, 2021
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
          Case 1:20-cr-02045-SAB         ECF No. 69      filed 05/18/21   PageID.175 Page 2 of 2
  PS-8
  Re: Hammer, Anthony Ray
  May 18, 2021
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ X]     The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the
case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                     Signature of Judicial Officer
                                                                     5/18/2021

                                                                     Date
